

117 HR 3014 IH: 30 x 30 Termination Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3014IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mrs. Boebert (for herself, Mr. Guest, Mr. Roy, Mr. Perry, Mr. Budd, Mr. Jackson, Mr. Smith of Nebraska, Mr. LaMalfa, Mr. Buck, Mr. Bishop of North Carolina, Mr. Fallon, Mr. Emmer, Mr. Weber of Texas, Mr. Bacon, Mr. Biggs, Mr. Gosar, Mr. Babin, Mr. Crawford, Mr. Cloud, and Mr. Good of Virginia) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo preserve access to Federal lands, control fires, and for other purposes.1.Short titleThis Act may be cited as the 30 x 30 Termination Act.2.30x30 program nullification(a)No force or effectSection 216 of Executive Order 14008 (86 Fed. Reg. 7619, relating to Tackling the Climate Crisis at Home and Abroad) shall have no force or effect.(b)No Federal fundsNo Federal funds may be used to implement, administer, enforce, or carry out any report or program substantially similar to the section referred to in subsection (a).3.No-net loss of non-Federal landNo Federal funds may be used to acquire non-Federal land within a State or county in which 15 percent or more of the land is managed by a Federal agency, unless the Federal agency proposing the acquisition disposes of an equal amount of Federal land within the impacted State or county to ensure no net-loss of non-Federal land and taxable acreage within the same fiscal year as the proposed acquisition and thereafter.4.No-net loss of multiple useNo Federal funds may be used to be used to implement, administer, enforce, or carry out any action on Federal land that results in a net-loss of multiple use or any principle or major use within a State, unless such action has been authorized by Federal statute.5.Prohibition on withdrawalThe President may not withdraw any Federal land from forms of entry, appropriation, or disposal under public land laws, location, entry, and patent under the mining laws, or disposition under laws pertaining to mineral and geothermal leasing or mineral materials unless the withdrawal has been authorized by Federal statute.6.Limitations on declarations of national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:(e)Limitations on declarationsA declaration under this section shall not apply to State or county in which 15 percent or more of the land is managed by a Federal agency..7.DefinitionsIn this section:(1)Federal land(A)In generalThe term Federal land means—(i)National Forest System land;(ii)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); (iii)the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)); and(iv)Federal land with an Exclusive Economic Zone (as defined in Proclamation Numbered 5030, dated March 10, 1983)).(B)ClarificationThe term Federal land includes land described in clauses (i) through (iv) of subparagraph (A) where the rights to the surface estate or subsurface estate is owned by a non-Federal entity.(2)Multiple useThe term multiple use has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)).(3)Principal or major usesThe term principal or major uses includes uses such as domestic livestock grazing, mineral exploration and production, rights-of-way, timber production, commercial fishing, recreational fishing, hunting, camping, hiking, mountain biking, horseback riding, whitewater rafting, and off-highway vehicle use, and other outdoor recreation.